     Case 1:20-cv-00424 Document 24 Filed 06/02/21 Page 1 of 2 PageID #: 102



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

BLAKE SANDLAIN,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:20-00424

WARDEN, FCI MCDOWELL,

       Defendant.

                        MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C.A. § 636(b)(1)(B).        Magistrate Judge Tinsley submitted to

the court his Findings and Recommendation on March 25, 2021, in

which he recommended that the district court deny Sandlain’s

motion for default and leave the matter referred to him for

further findings on the merits.

          In accordance with the provisions of 28 U.S.C.A. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Tinsley’s

Findings and Recommendation.         The failure of any party to file

such objections constitutes a waiver of such party's right to a de

novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).

          The parties failed to file any objections to the Magistrate

Judge's Findings and Recommendation within the allotted time
  Case 1:20-cv-00424 Document 24 Filed 06/02/21 Page 2 of 2 PageID #: 103



period.    Having reviewed the Findings and Recommendation filed by

Magistrate Judge Tinsley, the court adopts the findings and

recommendations contained therein.        Accordingly, the court hereby

DENIES plaintiff’s motion for default and the matter remains

referred to Magistrate Judge Tinsley for further proceedings.

          The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to plaintiff, pro se, and counsel of record.

          IT IS SO ORDERED this 2nd day of June, 2021.

                                     ENTER:


                                    David A. Faber
                                    Senior United States District Judge




                                      2
